—Order unanimously reversed on the law without costs, motion denied, petition reinstated and matter remitted to Erie County Family Court for further proceedings on the petition. Memorandum: Petitioner appeals from an order granting the motion of respondent to dismiss the petition. This proceeding was removed from City Court to Family Court without prejudice to the filing of a new petition seeking an adjudication that respondent is a juvenile delinquent. Because the commencement of a new proceeding might violate, respondent’s statutory right to a speedy trial (see, Family Ct Act § 340.1), petitioner is an aggrieved party (see, Sherman v Morales, 50 AD2d 610; Matter of Albini, 15 AD2d 675).
Family Court erred in dismissing the petition on the ground that it is factually insufficient (see, Matter of Juan Q., 248 AD2d 998 [decided herewith]). Thus, we reverse the order, deny the motion and reinstate the petition. (Appeal from Order of Erie County Family Court, Battle, J. — Juvenile Delinquency.)
Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.